t c summary opinion united_states tax_court james alton tucker petitioner v commissioner of internal revenue respondent docket no 19960-12s filed date brett m bloom for petitioner robert j braxton for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition wa sec_1 unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’ sec_2010 federal_income_tax and disallowed in part a claimed deduction for payments made on behalf of darlene wilmoth-tucker ms wilmoth the remaining issue for decision is whether the payments petitioner made in on behalf of ms wilmoth are properly deductible as alimony payments under sec_215 background this case was submitted fully stipulated under rule and the stipulated facts are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the commonwealth of virginia when the petition was filed petitioner and ms wilmoth were married on date the parties separated in and ms wilmoth later initiated divorce proceedings in the notice_of_deficiency respondent disallowed petitioner’s head_of_household filing_status and petitioner’s claimed dependency_exemption deduction for his adult son petitioner does not contest these determinations in date the court trial_court exercising jurisdiction over petitioner’s divorce proceedings issued a memorandum memorandum identifying and distributing the marital estate and awarding support with respect to child and spousal support the trial_court ordered petitioner to pay ms wilmoth dollar_figure per month the trial_court further ordered petitioner to provide for mrs tucker’s health insurance in the amount of dollar_figure per month in date the trial_court issued the final divorce decree final decree and affirmed ratified and incorporated by reference its own memorandum ordering that u pon entry of the final decree of divorce husband shall pay to wife the sum of dollar_figure per month in addition to spousal support to assist wife in paying health insurance premiums this is not in the nature of spousal support and shall not be taxable to wife nor deductible to husband for income_tax purposes emphasis added petitioner appealed the trial court’s order in the final decree in pertinent part because of the language characterizing the health insurance premium payments as not in the nature of spousal support petitioner alleged that the trial_court lacked the authority to order him to make health insurance premium payments that were not in the nature of spousal support and that the trial_court failed to properly characterize the payments as either a distribution_of_property or in the nature of spousal support upon appeal the court_of_appeals of virginia appeals court determined that the trial_court did not err upon inclusion of the phrase ‘not in the nature of spousal support’ in the final decree the appeals court explained in an analogous case that although health insurance premium payments may be labeled as spousal support for bankruptcy purposes and may be labeled as such in a separation agreement or divorce decree a court may also simultaneously characterize these payments as not in the nature of spousal support for income_tax purposes only stacy v stacy s e 2d va ct app the appeals court went on to explain the rationale for the simultaneous yet contradictory characterization for a payment a virginia state court may designate a payment as in the nature of spousal support to prevent for example a discharge of such an obligation in bankruptcy proceedings however the court may also designate the same payment as not in the nature of spousal support for income_tax purposes thereby limiting the payor spouse’s ability to claim a deduction for the payment the appeals court concluded that it would not decide whether the language in the final decree was sufficient to avoid potential tax consequences but that it seemed apparent that the language was included for that purpose the appeals court then found that the health insurance premium payments were in the nature of spousal support and upheld the trial court’s characterization of the payments as nondeductible by the husband and not includible in income by the wife the appeals court affirmed the trial court’s order in the final decree regarding the health insurance premium payments and reversed and remanded on other issues the trial_court on remand issued a final order affirming its language in the final decree stating that the order for health insurance payments to the plaintiff from the defendant in the sum of dollar_figure per month as set forth on page of the final decree is affirmed and said order shall continue in full force and effect the trial court’s final order retained the original language in the final decree which specified that the health insurance premium payments were not in the nature of spousal support and shall not be taxable to wife nor deductible to husband for income_tax purposes for the tax_year petitioner paid dollar_figure in health insurance premiums on behalf of ms tucker on hi sec_2010 federal_income_tax return petitioner respondent notes that the dollar_figure disallowed in the notice_of_deficiency is not representative of the monthly health insurance premium payments of dollar_figure petitioner made because multiplied by dollar_figure equals dollar_figure respondent disallowed dollar_figure because it was the difference between what was allowed dollar_figure as an alimony deduction and the total amount petitioner claimed on hi sec_2010 federal_income_tax return dollar_figure claimed a deduction for alimony paid on behalf of ms tucker for her health insurance premiums in a notice_of_deficiency dated date respondent disallowed petitioner’s claimed deduction for the health insurance premium payments the parties agree that petitioner and ms wilmoth lived in separate households at all relevant times and that the obligation to make payments to ms wilmoth will automatically terminate upon her death in addition petitioner’s obligation to make health insurance premium payments on behalf of ms wilmoth is provided for in a divorce_or_separation_instrument respondent contends that because the final decree specifies that the health insurance premium payments are not in the nature of spousal support such payments are nondeductible by petitioner and not includible in income for ms wilmoth discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 in some cases the burden_of_proof with respect to factual issues may shift to the commissioner under sec_7491 because there is no factual dispute in this case sec_7491 is inapplicable alimony payments sec_215 allows a deduction for alimony paid during the payor’s taxable_year sec_215 defines alimony or separate_maintenance as any payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_71 provides a four-step inquiry for determining whether a cash payment is alimony sec_71 provides sec_71 alimony or separate_maintenance payments defined -- for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse payments are deductible as alimony only if all four requirements of sec_71 are met sec_71 was originally enacted to provide a uniform definition of alimony so that alimony payments could be distinguished from property_settlements which receive different tax treatment h_r rept no part pincite u s c c a n see also 407_f3d_186 3d cir aff’g tcmemo_1995_183 congress specifically intended to eliminate the subjective inquires into intent and the nature of payments that had plagued the courts in favor of a simpler more objective test 102_f3d_842 6th cir aff’g tcmemo_1995_183 the parties are in agreement that petitioner’s payments were made pursuant to a divorce_or_separation_instrument that petitioner and his former wife were not members of the same household during the year at issue and that the obligation to make the payments will not survive the death of the payee spouse the parties disagree however as to whether the divorce_or_separation_instrument designates the payments as not includible in gross_income for the payee and not allowable as a deduction for the payor petitioner acknowledges that caselaw does not allow a deduction for payments made to a former spouse if the instrument ordering such payments specifies that the payments are nondeductible by the payor spouse petitioner contends that even though the final decree characterizes the payments as nondeductible by the payor spouse the spouses themselves must first intend such a designation petitioner cites sec_1_71-1t q a-8 temporary income_tax regs fed reg date in support of his proposition that the spouses must intend such a designation sec_1_71-1t q a-8 temporary income_tax regs supra provides that spouses may designate that payments otherwise qualifying as alimony or separate_maintenance payments shall be nondeductible by the payor and excludible from gross_income by the payee by so providing in a divorce_or_separation_instrument petitioner emphasizes that the phrase spouses may designate emphasis added demonstrates that the trial_court lacked the authority to include such language without the consent of the parties petitioner further alleges that despite the income_tax language in the final decree the trial_court had not contemplated an income_tax designation for these payments accordingly petitioner urges this court to look beyond the four corners of the final decree to determine whether the parties intended to include language characterizing the health insurance premium payments as nondeductible by the payor and not includible in income by the payee petitioner’s argument that the regulations constrain a trial court’s ability to characterize such a payment as nondeductible and excludible from income is without merit sec_1_71-1t q a-8 temporary income_tax regs supra provides that the parties to a separation may agree that payments in the form of alimony are nondeductible by the payor and not includible in income by the payee the regulations allow for parties to agree but do not provide spouses with complete authority to define such payments in a state court matter furthermore the regulations do not contemplate or regulate the ability of a state trial_court in its discretion to designate a payment as alimony as child_support or as an equitable division of property under state law the appeals court recognized that the trial_court had broad discretion in characterizing the payments made pursuant to the separation instrument and the trial_court used its discretion in characterizing the payments as nondeductible by petitioner and not includible in income by ms wilmoth on remand the trial_court specifically affirmed in full force and effect its characterization in the final decree regarding the health insurance premium payments finally sec_71 provides a uniform definition of alimony and this court will not revert to the inquiry that courts wrestled with before the enactment of sec_71 by looking to the intent of the parties in determining whether health insurance premium payments are in the nature of spousal support as discussed above sec_71 requires as one of the conditions to qualify as alimony that the divorce instrument not designate a payment as not includible in gross_income and not allowable as a deduction under sec_215 the final decree is conclusive in characterizing the health insurance premium payments as nondeductible by the payor spouse and not includible in income by the payee spouse thus excluding the payments from the definition of alimony pursuant to sec_71 the health insurance premium payments are not alimony under sec_71 and are therefore not deductible by petitioner to reflect the foregoing decision will be entered for respondent
